DaNFORTH, J.
It is a -well-settled principle that the laws of other States can be recognized by our courts only when proved as a matter of fact. In the absence of such proof the law will be assumed to be the same as our own.
The attorney who recovered the original judgment in the action at bar, testifies that he had a lien thereon for his costs.
*140This lien could not be defeated by a payment to and discharge by the plaintiff in the suit. Newbert v. Cunningham, 50 Maine, 231.
The ruling of the presiding justice was in accordance with the law of this State, and no testimony was offered to show that any different rule prevailed in Massachusetts.

Exceptions overruled.

' ApflbtoN, C. J.; Cutting, WaltoN, and B ARROWS, JJ., concurred.